Per Curiam:

The error complained of in this case is that the court sustained a demurrer to the evidence. The petition in error was not filed until more than one year after the demurrer was sustained, and it is therefore too late to review the alleged *850error in this proceeding. (White v. Railway Co., 74 Kan. 778, 88 Pac. 54; Corum v. Hubbard, 69 Kan. 608, 77 Pac. 530; Milling Co. v. Buoy, 71 Kan. 293, 80 Pac. 591; Railway Co. v. Murphy, 75 Kan. 707, 90 Pac. 290.)
No motion for a new trial was necessary, and the filing of such motion did not have the effect to extend the time for making and serving a case or applying for an extension of the time allowed by the statute. (White v. Railway Co., 74 Kan. 778, 88 Pac. 54; Wagner v. Railway Co., 73 Kan. 283, 85 Pac. 299.)
The motion to dismiss is therefore allowed.